DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received April 29, 2022.  Claim 1 was amended.  Claims 2-4, 6, 10, and 11 are cancelled claims.  Claims 1, 5, 7-9, and 12-21 are pending.
Previous rejections are withdrawn over claims 2, 3, and 11 due to their cancellation in the April 29, 2022 amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0364693 A1).
Ito et al. teaches compounds of Formula 2:

    PNG
    media_image1.png
    261
    417
    media_image1.png
    Greyscale
.
X21 to X23 may each be nitrogen (see par. 12). Variables a21 to a4 are each 0 or 1.  R24 to R27 may include C6-C60 aryl or C1 to C60 heteroaryl or polycyclic groups among other possibilities (see par. 15).  R24 and R25 groups may include at least phenanthroline, pyridine, and quinoline (see par. 70, 72, 84).  L21 to L24 are each C6 to C60 arylene or C1 to C60 heteroarylene (see par. 13).  Instant Ar1 and Ar2 may correspond to groups R26 and R27 (and L23 and L24 may not be present) and R26 and R27 (when a23 and a24 are zero) may be at least anthracenyl, fluoranthenyl, or triphenylenyl among others (see par. 70).  
	Regarding claims 1 and 13, instant Ar3 and instant Ar4 correspond to groups R24 and R25 (where a22 and a21 are zero).  R24 and R25 groups may include at least phenanthroline, pyridine, and quinoline (see par. 70, 72, 84).
	Regarding claims 1, 12, and 14-18, instant Ar1 and Ar2 may correspond to groups R26 and R27 (and L23 and L24 may not be present).  R26 and R27 (when a23 and a24 are zero) may be at least anthracenyl, fluoranthenyl, or triphenylenyl among others (see par. 70).  
	Regarding claim 5, a compound of Ito et al. Formula 2 may be part of an electron transporting layer along with additional other electron transport materials (see par. 189). 
	Regarding claims 7 and 8, a compound of Ito et al. Formula 2 is part of a layer in an organic light emitting device (see par. 189 and claims 16-20 on page 144).  Regarding claim 9, the device includes an electron transport layer, an electron injecting layer, and a light emitting layer and the compound may be part of the electron transport layer (see par. 189, 209-210 and claims 16-20 on page 144).
	Regarding claims 19-21, as discussed above, Ito et al. teaches compounds of formula 2 that may comprise groups the same as groups within compounds of instant formula (1).  Accordingly, since same or similar compounds are expected to have same or similar properties, compounds as rendered obvious by Ito et al. are considered to have properties that meet the property values claimed in claims 19-21.  (See MPEP 2112.02, “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”)
	While Ito et al. does not appear to set forth example formula 2 compounds that include at least one group corresponding to instant Ar1 and Ar2 selected as an aromatic or heteroaromatic ring containing at least 13 to 60 ring atoms, given the teachings of Ito et al. defined formula 2 compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare material of the reference, choosing groups for the compounds as discussed above, wherein the resultant compound and material would also meet the limitations of the instant claims.  One would expect to achieve functional Formula 2 compounds for a light emitting device within the disclosure of Ito et al. with a predictable result and a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
Applicant states on page 10 of the remarks filed April 29, 2022 that the features of previous claims 2 and 3 have been incorporated into claim 1.  The office notes that the claim amendment does not overcome the previous obviousness rejection over Ito as claims 2 and 3 were also rejected over Ito.
Applicant argues on page 11 of the remarks that Ito does not teach or suggest the recited Ar1 and Ar2 have three or more cyclic fused rings.   In response, the office respectfully disagrees, because Ito teaches R26 and R27 (when a23 and a24 are zero) may be at least anthracenyl, fluoranthenyl, or triphenylenyl among others (see par. 70).   While Ito may also teach groups that are not three-ring groups, this teaching does not negate the fact that three cyclic fused ring groups are taught.  MPEP 2123 states “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  Applicant suggests there is an infinite combination of groups for Ito R26 and R27, but the office maintains groups the same as groups claimed are taught by Ito.  The office submits that the fact that a reference "discloses a multitude of effective combinations does not render any particular formulation less obvious." Merck & Co., Inc. v. Biocraft Labs, 874 F.2d 804, 808 (Fed. Cir. 1989) In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”)); see also, In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant’s generic claims and [was] of a class of chemicals to be used for the same purpose as appellant’s additives.”).  Furthermore, “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  Ito does not discredit any of the defined aryl or heteroaryl R26 or R27 groups as described.
Applicant argues on page 11, “the inventors have discovered that a triazine structure containing three strong electron-accepting nitrogen atoms, linked to a planar pyrene aromatic fused ring, can achieve a better carrier transport performance and optoelectronic response, and thus achieving higher efficiency, longer lifetime, and bluer color coordinates due to the large planar conjugated structure of the molecule.  These claimed features and benefits are not taught or suggested in Ito”.  In response, the arguments are not found persuasive because per MPEP 716.01 (c), arguments of counsel cannot take the place of evidence of record.  There appears to be no experimental evidence of superior or unexpected evidence commensurate in scope with the claims compared to evidence commensurate in scope with the closest prior art.   The instant disclosure sets forth one comparison example in instant Table 1, but the comparison compound is not commensurate in scope with the teachings of Ito.  The instant comparative compound is the following:

    PNG
    media_image2.png
    132
    161
    media_image2.png
    Greyscale
.
Ito clearly teaches triazine-based derivatives and Ito is not directed to compounds the same as the comparative compound.  Accordingly, there appears to be no evidence on the record to support applicant’s allegation of unexpectedly improved results for the specifically claimed derivatives. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TWI312804B discloses triazine derivatives, which are considered relevant to the state of the art.
Godumala et al., Journal of Materials Chemistry C, (2016), Vol. 4, pages 11355-11381 teaches triazine derivatives for OLEDs  (see schemes 2 and 3 on page 11364).  The derivatives are considered relevant to the state of the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786